Title: To James Madison from William C. C. Claiborne, 5 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 January 1805, New Orleans. “I now enclose you the Correspondence between the Marquis of Casa Calvo and myself, upon the Subject of his Guard. I had not considered this Guard as an object of serious concern; it was small and for Some time did not seem to excite disquietude among the Citizens.
“I was certainly impressed with an opinion that the Marquis could not maintain his Guard as a Matter of right; but since it had produced no mischief, and as the Marquis seemed pleased with the establishment, I thought it not worthy of my serious attention. But of late two or three complaints having been made by Citizens who had experienced some interruption by the Spanish Guard, I addressed to the Marquis my Letter of the 8th. Ultimo. His Answer of the 9th was not satisfactory. But owing to his absence from the City, my reply was delayed until the 25th Ultimo; and on that day Mr Pollock submitted his resolution to the Council; I am persuaded that Mr. Pollock was influenced by motives of honest Patriotism; but I am inclined to think, that he was advised to the measure, by some one, who wished to embarrass me here, and injure me at the Seat of Government. The resolution gave to the Guard an importance it did not merit, and to the Subject generally, a colouring which will make it misunderstood every where, but in this City. For no one unacquainted with the facts would Suppose that the Spanish Troops whom the proposed resolution has represented as so dangerous to the peace of the City, and to the Sovereignty of the United States consisted only of a Corporal and four men, posted at the Lodgings of the late Commissioner for the delivery [of] Louisiana to the French Republic; and who also claims to be a Commissioner of Limits.
“The Resolution has been rejected by the Council, inasmuch as it related to no object, falling within their province. The Marquis however has, as you will see by his late Letter, discontinued his Guard, and on this score I presume no further inquietude will exist.”
